Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randy L. Thomas appeals the district court’s order denying his motions for recusal, for a more definite statement, and for discovery in his action filed pursuant to 42 U.S.C. § 1983 (2000).* We have reviewed *265the record and find no abuse of discretion. Accordingly, we affirm for the reasons stated by the district court. Thomas v. Olshausen, No. 3:07-cv-00130-GCM, 2008 WL 2468738 (W.D.N.C. June 16, 2008). We deny Thomas’ motion for emergency relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The district court dismissed the action, and we affirmed. Thomas v. Olshausen, 305 Fed. Appx. 55 (4th Cir.2008).